



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Envirocon Environmental Services, ULC v. Suen,









2019 BCCA 46




Date: 20190205

Docket: CA45533

Between:

Envirocon
Environmental Services, ULC

Appellant

(Petitioner)

And

Brian Suen and
British Columbia Human Rights Tribunal

Respondents

(Respondents)




Before:



The Honourable Mr. Justice Frankel

The Honourable Madam Justice Stromberg-Stein

The Honourable Mr. Justice Goepel




On appeal from:  An
order of the Supreme Court of British Columbia, dated August 14, 2018 (
Envirocon
Environmental Services, ULC v. Suen
,
2018 BCSC 1367, Vancouver Docket S1711631).




Counsel for the Appellant:



M.A. Wagner

J.D. Kondopulos

B.I. Hillis





Counsel for the Respondent, Brian Suen:



F.G. Wynne

M. Freedman





Counsel for the Respondent, British Columbia Human Rights
  Tribunal



K.A. Hardie

B.A. Korenkiewicz





Place and Date of Hearing:



Vancouver, British
  Columbia

November 27, 2018





Place and Date of Judgment:



Vancouver, British
  Columbia

February 5, 2019





Written Reasons by:





The Honourable Mr. Justice Frankel





Concurred in by:





The Honourable Madam Justice Stromberg-Stein





The Honourable Mr. Justice Goepel




Summary:

Appeal by an employer from
the dismissal of its judicial review application from a decision of the Human
Rights Tribunal denying its application to dismiss a former employees
complaint on a preliminary basis.  The employee was fired when, shortly after
the birth of his first child, he refused to accept an out-of-province assignment
that required him to be away for several months. The Tribunal held there was a
reasonable prospect the employee could establish indirect or adverse effect
discrimination.  Held:  Appeal allowed; Tribunals decision set aside.  To
prove indirect discrimination an employee must establish: (i) there had
been a change in a term or condition of employment; and (ii) such a change
resulted in a serious interference with a substantial parental or other family
duty or obligation: Heath Sciences Assoc. of B.C. v. Campbell River and North
Island Transition Society (B.C.C.A., 2004).  The facts the employee alleged are
not capable of satisfying the second step of this test.  As result, the Tribunals
discretionary decision is arbitrary and, therefore, patently unreasonable:
Administrative Tribunals Act, ss. 59(3), (4).

Reasons for Judgment of the Honourable
Mr. Justice Frankel:

Introduction

[1]

Envirocon Environmental Services, ULC appeals the order of Justice
Maisonville of the Supreme Court of British Columbia dismissing its application
for judicial review of a decision of the British Columbia Human Rights Tribunal. 
The Tribunal denied Envirocons preliminary application to dismiss a complaint
filed by Brian Suen.  Mr. Suen alleges Envirocon discriminated against him
in the area of employment on the basis of family status when, shortly after
the birth of his daughter, it assigned him to a project that required him to be
away from home for eight to ten weeks.  Envirocon terminated Mr. Suens
employment when he refused to accept that assignment.

[2]

The Tribunal held there were two bases on which Mr. Suen may be
able to establish discrimination: (i) his employment was terminated
because he had become a parent, i.e., direct discrimination; and (ii) there
had been a change in a term or condition of his employment that resulted in a
serious interference with a substantial parental or other family duty of obligation,
i.e., indirect or adverse effect discrimination.  Only the second of those
bases is in issue on this appeal.  Envirocon accepts there will be a hearing of
Mr. Suens complaint.  What it seeks is to limit that hearing to the
direct discrimination aspect of the complaint.

[3]

For the reasons that follow, I would allow this appeal and quash the adverse
effect discrimination aspect of the Tribunals decision.

Statutory Provisions

[4]

The following are relevant to this appeal:

Human Rights Code
, R.S.B.C. 1996, c. 210

13
(
1)    A person must not

(a)   refuse
to employ or refuse to continue to employ a person, or

(b)   discriminate
against a person regarding employment or any term or condition of employment

because of the race, colour, ancestry, place of origin,
political belief, religion, marital status, family status, physical or mental
disability, sex, sexual orientation or age of that person or because that
person has been convicted of a criminal or summary conviction offence that is
unrelated to the employment or to the intended employment of that person.



27(1)
A
member or panel may, at any time after a complaint is filed and with or without
a hearing, dismiss all or part of the complaint if that member or panel
determines that any of the following apply:



(b)
the acts or omissions alleged
in the complaint or that part of the complaint do not contravene this Code;

(c)
there is no reasonable
prospect
that the complaint will succeed;

(d)
proceeding with the
complaint
or that part of the complaint would not



(ii)
further the purposes of
this Code;

Administrative Tribunals Act
,
S.B.C. 2004, c. 45 [
ATA
]

59(1)
In a judicial review proceeding, the
standard of review to be applied to a decision of the
tribunal
is correctness for all questions except those respecting the exercise of
discretion, findings of fact and the application of the common law rules of
natural justice and procedural fairness.

(2)
A court must not set aside a finding of fact by the
tribunal unless there is no evidence to support it or if, in light of all the
evidence, the finding is otherwise unreasonable.

(3)
A court must not set aside a discretionary decision
of the tribunal unless it is patently
unreasonable
.

(4)
For the purposes of subsection (3), a discretionary
decision is patently unreasonable if the discretion

(a)
is
exercised
arbitrarily or in bad faith,

(b)
is exercised for an improper
purpose,

(c)
is based entirely or
predominantly on irrelevant factors, or

(d)
fails to take
statutory
requirements into account.

(5)
Questions about the
application of common law rules of natural justice and procedural fairness must
be decided having regard to whether, in all of the circumstances, the tribunal
acted fairly.

Background

[5]

Envirocon provides environmental remediation services.  In 2012, Mr. Suen
started working as a project manager at Envirocons office in Burnaby, British
Columbia.  From time to time, he was required to travel to project sites away
from home.  However, it is not clear how long Mr. Suen would be away from
home.

[6]

On September 5, 2015, Mr. Suens wife gave birth to their first
child.  Following the birth, Mr. Suen worked from home for two weeks.  He
then took two weeks vacation.  When Mr. Suen returned to work, he worked
on projects from Envirocons Burnaby office.

[7]

On January 20, 2016, the manager of a project in Manitoba resigned
unexpectedly.  Ryan Hope, Envirocons Director of Projects, assigned Mr. Suen
as manager for that project.  Mr. Suen was advised it was expected he
would be away for eight to ten weeks and that Envirocon would not pay for him
to return home until the end of that period.  Mr. Suen told Mr. Hope
he needed to think about accepting the assignment.  Over the next few days, Mr. Suen
and Mr. Hope exchanged emails.

[8]

In an email sent on January 25, 2016, Mr. Suen stated, In
consideration of my wife and 4 month old baby, I will not be going to
Manitoba.  Mr. Hope advised Mr. Suen he was being given one final
opportunity to reconsider his position.  Mr. Suen was told he would be
dismissed for cause if he did not accept the assignment.  In response, Mr. Suen
said he would not change his decision.

[9]

On January 26, 2016, Paul Halliday, Envirocons President, delivered a
letter to Mr. Suen terminating his employment immediately.  In that
letter, Mr. Halliday stated, in part:

In refusing to accept our most
recent out-of-town assignment, you have outright refused to comply with our
clear, lawful and repeated direction to you.  You have communicated with
management in a flippant, disrespectful and unprofessional way and you have
been insubordinate.  You have completely rejected or disregarded all of our
attempts to communicate to you the seriousness of the situation.

[10]

On July 26, 2016, Mr. Suen filed a complaint against Envirocon with
the Tribunal alleging discrimination on the basis of family status.  Under the
heading Family Status he stated:

8.      On
September 5, 2015, Mr. Suens wife gave birth to their daughter (the
Family Status).

9.      Mr. Suens
daughter was born with jaundice.  In order to help assist his wife in caring
for their newborn child, Mr. Suen worked from home for the first two weeks
following his daughters birth.

10.    Following
the initial two weeks of working from home, Mr. Suen took an additional
two weeks of vacation in order to continue to aid his wife in caring for their
newborn daughter.

11.    Neither Mr. Suen nor his
wife has any additional support to help care for their daughter.

[11]

The remedies sought in the complaint are:

(a)    a declaration Envirocon
committed discriminatory acts in breach of the
Code
;

(b)    an order Envirocon cease
contravening the
Code
and refrain from future contraventions;

(c)    compensation for lost wages,
salary, or expenses;

(d)    damages for injury to dignity;
and

(e)    interest
on any amounts awarded.

[12]

On September 28, 2016, Envirocon filed its response to the complaint. 
Among other things, it pleaded Mr. Suens dismissal was unrelated to his
family status.

[13]

On December 7, 2016, Envirocon filed an application seeking to have the complaint
dismissed without a hearing.  Envirocon filed an affidavit from Mr. Hope
in support of the application.  Mr. Suen filed his own affidavit in response. 
There is a conflict in those affidavits that raises the question of whether
assigning Mr. Suen to a project that required him to be away from home for
an extended period constituted a significant change in the terms of his
employment.

Tribunal Decision

(2017 BCHRT 226)

[14]

Before the Tribunal, Envirocon sought to have Mr. Suens complaint
dismissed pursuant to ss. 27(1)(b), (c), and (d)(ii) of the
Code
.  There
is, however, no need to refer to the Tribunals reasons with respect to
s. 27(1)(d)(ii), as that provision is not in issue on this appeal.

[15]

In declining to dismiss Mr. Suens complaint with respect to adverse
effect discrimination, the Tribunal had regard to
Moore v. British Columbia
,
2012 SCC 61, [2012] 3 S.C.R. 360, and
Heath Sciences Assoc. of B.C. v.
Campbell River and North Island Transition Society
, 2004 BCCA 260, 240
D.L.R. (4th) 479 [
Campbell River
].  However, the Tribunal questioned
whether
Campbell River
remains good law: paras. 33, 77.

[16]

With respect to s. 27(1)(b) of the
Code
, the Tribunal held Mr. Suens
complaint, on its face, alleged facts that could constitute adverse effect
discrimination on the basis of family status:

[35]      On the first two parts of the
Moore

test, Mr. Suen
has the protected characteristic of family status given his spouse and infant
child, and Envirocon terminated his employment, which is an adverse impact
regarding employment.

[36]      On the third part of the
Moore

test, Mr. Suen
says that Envirocon terminated his employment because he refused the Manitoba
Project assignment  a decision based on the assignments infringement upon his
family status.  Moving further within the third part of
Moore

to the
Campbell

River

test, Mr. Suen
alleges among other things that prior to his becoming a father and being
confronted with the Manitoba Project assignment, his previous out
‐
of
‐
town assignments were
either short or had negotiable terms with paid rotations home, but the Manitoba
Project assignment was non
‐
negotiable
and would require him to be in Manitoba for a long period of time without those
things.  These allegations could be found to constitute a change in a term or
condition of his employment in line with the first part of the
Campbell

River

test.  I further
note that Mr. Suen alleges that he and the Director of Projects agreed
that he would manage two local projects that allowed him to return home each
night in order to help care for his daughter. Envirocons alleged sudden,
unilateral Manitoba Project assignment could also be found to constitute a change
in a term or condition of employment.

[37]      On the second part of the
Campbell River

test, I note that
this case is distinguishable from many of the family status cases that come
before the Tribunal in that the work condition at issue is not a question of
flexibility in timing of a regular work schedule, but rather a requirement to
be physically absent for an extended period of time.
Mr. Suens
required absence from his wife and four
‐
month
‐
old infant for
consecutive 24
‐
hour
periods over a number of weeks could be found to constitute serious
interference with a substantial parental or other family duty or obligation.

[38]      I am satisfied that the facts alleged on the face
of the complaint could constitute a breach of the
Code
under a straight
application of
Moore
as well as an application of
Campbell River
.
 I decline to exercise my discretion to dismiss the complaint under s. 27(1)(b).

[Emphasis added.]

[17]

With respect to s. 27(1)(c) of the
Code
, the Tribunal held
there was a reasonable prospect Mr. Suens complaint could succeed:

[52]      With respect to the second part of the
Campbell
River
test, Envirocon argues nothing he has alleged is capable of leading
to the conclusion that his circumstances are unique, that his child required
special care, medical or otherwise, or that he alone was capable of providing
such care.  Envirocon says that at best Mr. Suen could establish that he
is a parent with a conflict between a work requirement and a parental
preference.

[53]      [Tribunal decisions referred to by Envirocon omitted.]

[54]      I distinguish [Envirocons] cases on their facts,
noting in particular that in each, the complainant was not required to be
physically absent for consecutive 24 hour periods over a number of weeks from a
very young infant, but rather had conflicts between regular working hours and the
availability of childcare or another resource.  This case is not about whether
there is a conflict between regular working hours and childcare or other
resource availability.  Rather, the question of whether the Manitoba Project
assignment constitutes a serious infringement on a substantial parental or
other family duty goes to the very nub of what being part of a family is  both
as a parent of an infant and as a spouse with one.

[55]
In my view, it
would be open to the Tribunal to conclude that unilaterally requiring Mr. Suens
physical absence for consecutive 24
‐
hour
periods over two
‐
plus
months in order for him to reside full
‐
time
at the Manitoba Project site meets the threshold of something more than the
usual work/family tensions that every parent faces at some time or another and
which
Campbell River
purports to put beyond the protection of the
Code
.
At a hearing of this case, the Tribunal could well characterize the physical
presence of a parent in the same province as a spouse and four
‐
month
‐
old child within an
eight to ten
‐
week
period as more than mere parental preference.

[Emphasis added.]

Chambers Judges Reasons

(2018 BCSC 1367)

[18]

The chambers judge reviewed the Tribunals application of the
Campbell
River
test on a standard of patent unreasonableness.  She reasoned that
absent an extricable question of law, the Tribunals discretionary decision
under s. 27(1) of the
Code
had to be reviewed on that standard
pursuant to s. 59(3) of the
ATA
: paras. 64
−
72.  Further, she noted
that discretionary decisions under s. 27(1) are entitled to a high degree
of deference: para. 73.

[19]

In holding that the Tribunals decision was not patently unreasonable,
the chambers judge stated:

[79]      The Tribunal members decision not to dismiss Mr. Suens
complaint under s. 27 of the
Code
was a discretionary one, and is
entitled to deference.

[80]      It is clear that one of the main tasks before the
Tribunal, in considering Envirocons application to dismiss the complaint, was
to determine whether there was a
prima facie
case, based on the
materials and submissions before the Tribunal member.  There are no findings
made at this preliminary stage.  I find that there was evidence to support the
Tribunals decision that a
prima facie
case was made out.

[81]      I am satisfied that the Tribunal did not make a
legal error or apply the wrong legal test, given that the Tribunal here applied
both the
Campbell River
and the
Moore
tests in determining that Mr. Suen
had made out a
prima facie
case of discrimination on the basis of family
status.

[82]      There is no clear evidence of any unreasonable
finding.  There is nothing before the court which supports any submission that
the Tribunal member based her decision on irrelevant factors.  In her decision,
she clearly analyzed each of the three grounds for dismissal of the complaint
alleged by Envirocon under s. 27(1) of the
Code
.  She considered
and reviewed each ground, the materials before her and the arguments raised by
Envirocon, and explained why she declined to exercise her discretion to dismiss
the complaint.

[83]      In assessing the
materials put before her by the parties, the Tribunal member concluded that the
evidence before her justified the matter proceeding to a hearing.  Upon review
of her decision with consideration to the test under s. 59(4) of the
ATA
,
I conclude that the decision was not patently unreasonable.

Grounds of Appeal

[20]

In its factum, Envirocon contends the chambers judge erred in:

a.      her
determination of the standard of review applicable to the Tribunals
interpretation of the
Campbell River
Test;

b.      finding
that there was nothing incorrect or, alternatively, patently unreasonable about
the Tribunals characterization of the
Campbell River
Test; and

c.      finding that there was
nothing patently unreasonable about the Tribunals decision not to dismiss the
Complaint under s. 27(1)(b) and (c) of the
Code.

Analysis

Does
Campbell River
Remain Good Law?

[21]

In
Campbell River
, the issue before this Court turned on the
meaning and scope of the term family status in the
Code
.  That case
involved an appeal from an arbitrator appointed under a collective agreement to
adjudicate a grievance.  The employee had four children, one of whom was a
teenage son who had a major psychiatric disorder that required the employee to
attend to his needs after school hours.  A change in the employees work
schedule interfered with her ability to care for her son as it required her to
work until 6:00 p.m. rather than 3:00 p.m.  In holding that the employee had
not been discriminated against, the arbitrator stated:

Thus family status in these
circumstances deals with the status of parent and child, and not with the
individual circumstances of a familys needs, such as those concerning
childcare arrangements.  I therefore conclude that all parents that experience
difficult childcare arrangements, as a result of their employment, are not a
class or category that section 13 of the
Human Right Code
seeks to
protect.

[22]

In holding that the arbitrator erred in not finding a
prima facie
case of discrimination, Justice Low stated:

[38]

In
my opinion, [family status] cannot be an open-ended concept as urged by the
appellant for that would have the potential to cause disruption and great
mischief in the workplace; nor, in the context of the present case, can it be
limited to the status of being a parent per se as found by the arbitrator
(and as argued by the respondent on this appeal) for that would not address
serious negative impacts that some decisions of employers might have on the
parental and other family obligations of all, some or one of the employees
affected by such decisions.

[39]

If
the term family status is not elusive of definition, the definition lies
somewhere between the two extremes urged by the parties.  Whether particular
conduct does or does not amount to
prima facie
discrimination on the
basis of family status will depend on the circumstances of each case.  In the
usual case where there is no bad faith on the part of the employer and no
governing provision in the applicable collective agreement or employment
contract, it seems to me that
a
prima facie
case of discrimination is
made out when a change in a term or condition of employment imposed by an
employer results in a serious interference with a substantial parental or other
family duty or obligation of the employee.
I think that in the vast
majority of situations in which there is a conflict between a work requirement
and a family obligation it would be difficult to make out a
prima facie
case.

[40]      In the present case, the arbitrator accepted the
evidence of Dr. Lund that Ms. Howards son has a major psychiatric
disorder and that her attendance to his needs during after-school hours was an
extraordinarily important medical adjunct to the sons wellbeing.  In my
opinion, this was a substantial parental obligation of Ms. Howard to her
son.  The decision by the respondent to change Ms. Howards hours of work
was a serious interference with her discharge of that obligation. Accordingly,
the arbitrator erred in not finding a
prima facie
case of discrimination
on the basis of family status.

[Emphasis added.]

[23]

As indicated above, although the Tribunal was guided by the
Campbell
River
testi.e., the underlined portion of the above quotationit
questioned whether that test remains good law.  On this appeal, Mr. Suen
argues this Court should reconsider the test for family-status discrimination
set out in
Campbell River
.  In doing so, he refers to decisions in which
criticism of that test has been expressed
:  Canada (Attorney General) v.
Johnstone
, 2014 FCA 110, [2015] 2 F.C.R. 595;
SMS Equipment Inc. v.
Communications, Energy and Paperworkers Union, Local 707
, 2015 ABQB 162,
[2015] 8 W.W.R. 779;
City of Yellowknife v. A.B.
, 2018 NWTSC 50.  He
also refers to
British Columbia (Public Service Employee Relations
Commission) v. BCGSEU
, [1999] 3 S.C.R. 3,
Moore v. British Columbia
,
and
Stewart v. Elk Valley Coal Corp.
, 2017 SCC 30, [2017] 1 S.C.R. 591,
cases that do not involve family-status discrimination.

[24]

In essence, Mr. Suens position is that the test in
Campbell
River
is too restrictive.  He submits it is only necessary for a
complainant to show that a change in a term or condition of employment interferes
with a parental or other family duty or obligation.

[25]

It is unnecessary to address Mr. Suens arguments in any detail, as
this division is bound by
Campbell River
.  In that regard, I note Mr. Suen
requested this appeal be heard by a five-justice division so the Court could consider
whether
Campbell River
ought to be overruled: see
Practice Directive
(Criminal & Civil), Five Justice Divisions
(February 3, 2012).  That
request was denied.

Standard of Review

[26]

The correctness standard applies to this Courts review of the chambers
judges decision.  Our task is to step into the shoes of that judge and
determine whether she identified the correct standard of review applicable to
the Tribunals decision and applied that standard correctly:
Agraira v.
Canada (Public Safety and Emergency Preparedness)
, 2013 SCC 36 at paras. 45
−
46, [2013] 2 S.C.R. 559;
Compagna
v. Nanaimo (City)
, 2018 BCCA 396 at para. 33, 79 M.P.L.R. (5th) 217;
Murray
Purcha & Son Ltd. v. Barriere (District)
, 2019 BCCA 4 at para. 16. 
The parties disagree as to what standard applies to the Tribunals decision.

[27]

Envirocon accepts that, by reason of s. 59(3) of the
ATA
,
the patent unreasonableness standard applies on judicial review of the Tribunals
exercise of discretion under s. 27(1) of the
Code
.  However, Envirocon
submits the correctness standard under s. 59(1) of the
ATA
applies in
the present case because what is in issue is the Tribunals characterization
of the
Campbell River
test.  Envirocon says that issue is an extricable
question of law.  On the other hand, Mr. Suensupported by the Tribunalsays
the patently unreasonable standard under s. 59(3) applies because what is
in issue is the application of the
Campbell River
test in the context of
a discretionary decision.  I agree with Mr. Suen.

[28]

In
Morgan-Hung v. British Columbia (Human Rights Tribunal)
, 2011
BCCA 122 at para. 28, 17 B.C.L.R. (5th) 191, Justice Groberman said this:

If there is a readily extricable finding of fact or law
underlying the discretionary decision, that finding will be reviewed on the
standard applicable to issues of fact or law, as the case may be.  On the other
hand,
if the issues of fact or law are inextricably intertwined with issues
of discretion, the review must take place on the standard applicable to
discretionary decisions.

[Emphasis added.]

See also:
Chen v. Surrey (City)
, 2015 BCCA 57 at para. 29,
69 B.C.L.R. (5th) 235: the patently unreasonable standard applies on a review
of the Tribunals application of a legal standard in making a discretionary
decision.

[29]

Although the Tribunal expressed some doubt as to the validity of the
Campbell
River
test it applied that test in deciding Envirocons application.  What
must now be decided is whether, having regard to
Campbell River
, the
manner in which the Tribunal exercised its discretion to permit the adverse
effect discrimination aspect of Mr. Suens complaint to proceed is
patently unreasonable having regard to s. 59(4) of the
ATA
.

Was the Tribunals Decision Patently Unreasonable?

[30]

In determining how to exercise its discretion, the Tribunal had to
consider whether, based on the facts Mr. Suen alleged, it could be found
that he had been discriminated against on the basis of his family status.  Put
in terms of
Campbell River
, in deciding Envirocons application, the
Tribunal had to determine whether, on the basis of those alleged facts, it
could be found that: (i) there had been a change in a term or condition of
Mr. Suens employment; and (ii) such a change resulted in a serious
interference with a substantial parental or other family duty of obligation. 
Only the second question is in issue on this appeal.

[31]

With respect to s. 27(1) of the
Code
, the Tribunal concluded
that the facts alleged on the face of the complainti.e., that Mr. Suen would
be required to be away from his wife and child for a number of monthscould be
found to constitute serious interference with a substantial parental or other
family duty of obligation: paras. 37
−
38. 
With respect to s. 27(1)(c) of the
Code
, the Tribunal concluded
requiring Mr. Suen to be away for that period could be found to be
something more than the usual work/family tensions that every parent faces
at some time or another: para. 55.  In doing so, the Tribunal rejected
Envirocons argument that the facts alleged by Mr. Suen could, at best,
establish a conflict between a work requirement and a parental preference.  In
advancing that position, Envirocon noted Mr. Suen had not alleged his
child required special care or that he alone was capable of caring for the
child: para. 52.

[32]

In my view, the facts alleged by Mr. Suen are not capable of
satisfying the second step of the
Campbell River
test.  Those facts are
only capable of establishing the undisputed fact that he is a parent.  While Mr. Suens
desire to remain close to home to be with his child and to assist his wife in
caring for the child outside of his normal weekday working hours and on
weekends is understandable and commendable, he is no different than the vast
majority of parents.  There are many parents who are required to be away from
home for extended periods for work-related reasons who continue to meet their obligations
to their children.  Nothing in Mr. Suens complaint or affidavit suggests his
child would not be well cared for in his absence.

[33]

What remains to be determined is what flows from the Tribunals
erroneous conclusion that the facts alleged by Mr. Suen could satisfy the
second step of
Campbell River
.

[34]

In
Morgan-Hung
, this Court held that a discretionary decision
based on an error with respect to a material fact was patently unreasonable
because it was arbitrary, as that term is used in s. 59(4)(a) of the
ATA
:
paras. 32
−
33.  By
a parity of reasoning, a discretionary decision will be arbitrary if it is grounded
on an erroneous conclusion with respect to a material consideration.

[35]

In the present case, the Tribunals erroneous finding with respect to
the second step of
Campbell River
was key to its decision to allow the adverse
effect discrimination aspect of Mr. Suens complaint to proceed.  Because
of this error, its decision is arbitrary and cannot stand.

Disposition

[36]

I would allow this appeal, set aside the chambers judges order, quash
the Tribunals decision declining to dismiss the adverse effect discrimination
aspect of Mr. Suens complaint, and remit the matter to the Tribunal for
further proceedings consistent with these reasons.

The Honourable Mr.
Justice Frankel

I AGREE:

The Honourable Madam Justice Stromberg-Stein

I AGREE:

The Honourable Mr. Justice Goepel


